     Case: 3:19-cv-00182-NBB-JMV Doc #: 41 Filed: 07/28/20 1 of 1 PageID #: 107




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION



ISAAC POLLARD, ET AL.                                                            PLAINTIFFS

V.                                                      CAUSE NO. 3:19CV182-NBB-JMV

DESOTO COUNTY, ET AL.                                                        DEFENDANTS




                                           ORDER

       Consistent with the Order [36] granting a trial continuance, Case Management Order

deadlines are amended only as enumerated here:

       Defendants’ Designation of Experts 10/21/20

       Discovery                           1/21/21

       Dispositive and Daubert Motions     2/5/21

       SO ORDERED this, the 28th day of July, 2020.



                                                    /s/ Jane M. Virden
                                                    U.S. Magistrate Judge
